EXHIBIT 10.1

COMMON STOCK AND WARRANT PURCHASE AGREEMENT

THIS COMMON STOCK AND WARRANT PURCHASE AGREEMENT (the “Agreement”) is entered
into as of August 21, 2006, by and among VUBOTICS, INC., a Nevada corporation
(the “Company”), with headquarters located at 5555 Glenridge Connector, Suite
200, Atlanta, Georgia 30342, and the purchasers (collectively, the “Purchasers”
and each a “Purchaser”) set forth on Schedule 1 hereof, with regard to the
following:

RECITALS

A.            The Company and Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D (“Regulation D”), as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “Securities Act”).

B.            The Purchasers desire to (a) purchase, upon the terms and
conditions stated in this Agreement, shares of the Company’s Common Stock, $.001
par value per share (the “Common Stock”) and (b) purchase, upon the terms and
conditions stated in this Agreement, the Stock Purchase Warrants (the
“Warrants”) to purchase shares of Common Stock, in the form attached hereto as
Exhibit A.  The shares of Common Stock issuable upon exercise of or otherwise
pursuant to the Warrants are referred to herein as “Warrant Shares.”  The shares
of Common Stock issued to the Purchasers hereunder (exclusive of the Warrant
Shares) are referred to herein as the “Common Shares.”  The Common Shares, the
Warrants and the Warrant Shares are collectively referred to herein as the
“Securities”.

C.            Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement in the form attached hereto as Exhibit B (the “Registration Rights
Agreement,” and collectively with this Agreement, the Warrants and any other
documents or agreements executed in connection with the transactions
contemplated hereunder, the “Transaction Documents”), pursuant to which the
Company has agreed to provide certain registration rights under the Securities
Act, the rules and regulations promulgated thereunder and applicable state
securities laws.

AGREEMENTS

NOW, THEREFORE, in consideration of their respective promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and Purchasers hereby agree as follows:

1


--------------------------------------------------------------------------------




ARTICLE I

PURCHASE AND SALE OF COMMON STOCK AND WARRANTS

1.1           Purchase of Common Stock and Warrants.  Subject to the terms and
conditions of this Agreement, the issuance, sale and purchase of the Common
Shares and Warrants shall be consummated in a “Closing.”  The purchase price
(the “Purchase Price”) shall be THIRTY CENTS ($.30) per Unit, for up to TWO
MILLION TWO HUNDRED THOUSAND DOLLARS ($2,200,000) for 7,333,333 Units.  Each
“Unit” will consist of (a) one (1) share of Common Stock, and (b) a Warrant for
the purchase of one (1) Warrant Share at an exercise price of SIXTY CENTS ($.60)
per share, with a term of five (5) years.  On the date of the Closing, subject
to the satisfaction or waiver of the conditions set forth in ARTICLES VI and VII
hereof, the Company shall issue and sell to each Purchaser, and each Purchaser
severally agrees to purchase from the Company, the number of Common Shares and a
Warrant to purchase the number of Warrant Shares set forth on Schedule 1
hereto.  Each Purchaser’s obligation to purchase Common Shares and Warrants
hereunder is distinct and separate from each other Purchaser’s obligation to
purchase, and no Purchaser shall be required to purchase hereunder more than the
number of Common Shares and a Warrant to purchase the number of Warrant Shares
set forth on Schedule 1 hereto.  The obligations of the Company with respect to
each Purchaser shall be separate from the obligations of each other Purchaser
and shall not be conditioned as to any Purchaser upon the performance of
obligations of any other Purchaser.  The Purchase Price will be paid into Escrow
as provided in Exhibit C hereto.

1.2           Closing Fee.  The Purchaser acknowledges that the Company has
engaged placement agents (each, a “Placement Agent”) in connection with the
offering of the Units (the “Offering”) and, as consideration for their services,
has agreed to pay each Placement Agent at the Closing a cash commission equal to
seven percent (7%) of the gross proceeds resulting from funds each raises
pursuant to the Offering and issue each Placement Agent a warrant (the
“Placement Agent Warrant”) to purchase a number of shares of Common Stock equal
to eight percent (8%) of the quotient obtained by dividing (a) the aggregate
gross proceeds resulting from funds each raises pursuant to the offering, by (b)
the exercise price of the Warrant issued to Purchaser hereunder. Each Placement
Agent Warrant will have a term of five years and be exercisable at a price equal
to the exercise price of the Warrant issued to Purchaser hereunder. At or before
the Closing, the Company will also reimburse each Placement Agent for all
expenses incurred by such Placement Agent, subject to any limitations set forth
in agreements between the Company and such Placement Agents.  The Company hereby
agrees to indemnify and hold harmless the Placement Agents and their officers,
directors, employees, agents and shareholders, individually and collectively
(“Placement Agent Indemnified Person(s)”) from and against any and all claims,
liabilities, losses, damages, costs and reasonable expenses incurred by any
Placement Agent Indemnified Person (including reasonable fees and disbursements
of counsel) which are related to or arising out of: (i) any untrue statement of
any material fact made by the Company; or (ii) any omission of material fact
necessary to make any statement not misleading, made by the Company.  The
Company will not however, be responsible for any claims, liabilities, losses,
damages, or expenses, which resulted directly or indirectly from any Placement
Agent’s negligence or willful misconduct.

2


--------------------------------------------------------------------------------




1.3           Closing Date.  Subject to the satisfaction (or waiver) of the
conditions set forth in ARTICLES VI and VII below, the date and time of the
issuance, sale and purchase of the Common Shares and Warrants pursuant to this
Agreement shall be on or before 5:00 p.m. Georgia time, on August 21, 2006.

ARTICLE II

PURCHASER’S REPRESENTATIONS AND WARRANTIES

Each Purchaser represents and warrants to the Company, as of the date hereof and
as of the Closing, severally and not jointly with respect to itself and its
purchase hereunder and not with respect to any other Purchaser or the purchase
hereunder by any other Purchaser, that the following statements are true and
correct:

2.1               Investment Purpose.  Purchaser is purchasing the Common Shares
and the Warrants for Purchaser’s own account for investment only and not with a
view toward or in connection with the public sale or distribution thereof.
Purchaser will not, directly or indirectly, offer, sell, pledge or otherwise
transfer its Common Shares, Warrants or any interest therein except pursuant to
transactions that are exempt from the registration requirements of the
Securities Act and/or sales registered under the Securities Act.  Purchaser
understands that Purchaser must bear the economic risk of this investment
indefinitely, unless the Securities are registered pursuant to the Securities
Act and any applicable state securities laws or an exemption from such
registration is available, and that the Company has no present intention of
registering any such Securities other than as contemplated by the Registration
Rights Agreement.

2.2               Accredited Investor Status.  Purchaser is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D as provided in
Exhibit C hereto.

2.3               Reliance on Exemptions.  Purchaser understands that the Common
Shares and Warrants are being offered and sold to Purchaser in reliance upon
specific exemptions from the registration requirements of United States federal
and state securities laws and that the Company is relying upon the truth and
accuracy of, and Purchaser’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of Purchaser set forth herein in
order to determine the availability of such exemptions and the eligibility of
Purchaser to acquire the Common Shares and Warrants.

2.4               Information.  The Company has made available the documents
publicly filed by the Company with the SEC (such documents collectively, the
“SEC Documents”).  Purchaser has been afforded the opportunity to ask questions
of the Company, was permitted to meet with the Company’s officers and has
received what the Purchaser believes to be complete and satisfactory answers to
any such inquiries.  Except for the SEC Documents and the answers received by
Purchaser as a result of inquiries made by Purchaser to Company officers, and
except as otherwise provided in this Agreement, the Purchaser is not relying
upon any information, representations or warranties of any other party.  Neither
such inquiries nor any other due diligence investigation conducted by Purchaser
or any of its representations shall modify, amend or affect Purchaser’s right to
rely on the Company’s representations and

3


--------------------------------------------------------------------------------




warranties contained in ARTICLE III.  Purchaser understands that Purchaser’s
investment in the Securities involves a high degree of risk, including, without
limitation, the risks and uncertainties disclosed in the SEC Documents.

2.5               Governmental Review.  Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed upon or made any recommendation or endorsement of the Securities.

2.6               Transfer or Resale.  Purchaser understands that (i) except as
provided in the Registration Rights Agreement, the Securities have not been and
are not being registered under the Securities Act or any state securities laws,
and may not be offered, sold, pledged or otherwise transferred unless
subsequently registered thereunder or an exemption from such registration is
available (which exemption the Company expressly agrees may be established as
contemplated in clauses (b) and (c) of Section 5.1 hereof); (ii) any sale of
such Securities made in reliance on Rule 144 under the Securities Act (or a
successor rule) (“Rule 144”)  may be made only in accordance with the terms of
Rule 144 and further, if Rule 144 is not applicable, any resale of such
Securities without registration under the Securities Act under circumstances in
which the seller may be deemed to be an underwriter (as that term is defined in
the Securities Act) may require compliance with some other exemption under the
Securities Act or the rules and regulations of the SEC thereunder in order for
such resale to be allowed, (iii) the Company is under no obligation to register
such Securities under the Securities Act or any state securities laws or to
comply with the terms and conditions of any exemption thereunder (in each case,
other than pursuant to this Agreement or the Registration Rights Agreement) and
(iv) the Company has agreed to register the Common Shares and Warrant Shares as
provided in the Registration Rights Agreement.

2.7               Legends.  Purchaser understands that, subject to ARTICLE V
hereof, the certificates for the Warrants and, until such time as the Warrant
Shares and Common Shares have been registered under the Securities Act as
contemplated by the Registration Rights Agreement or otherwise may be sold by
Purchaser pursuant to Rule 144 (subject to and in accordance with the procedures
specified in ARTICLE V hereof), the certificates for the Common Shares and the
Warrant Shares will bear a restrictive legend (the “Legend”), which will include
language in substantially the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES. THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED OR SOLD
OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS OR UNLESS OFFERED, SOLD OR
TRANSFERRED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THOSE LAWS.

2.8               Authorization; Enforcement.  This Agreement and the
Registration Rights Agreement have been duly and validly authorized, executed
and delivered on behalf of Purchaser and are valid and binding agreements of
Purchaser enforceable in accordance with their respective terms, except to the
extent that such validity or enforceability may be subject to

4


--------------------------------------------------------------------------------




or affected by any bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights or remedies of creditors generally, or by other equitable
principles of general application.

2.9               Residency.  Purchaser is a resident of the jurisdiction set
forth under Purchaser’s name on the signature page hereto executed by Purchaser.


2.10             SHORT SALES AND CONFIDENTIALITY PRIOR TO THE DATE HEREOF. OTHER
THAN THE TRANSACTION CONTEMPLATED HEREUNDER, SUCH PURCHASER HAS NOT DIRECTLY OR
INDIRECTLY, NOR HAS ANY PERSON ACTING ON BEHALF OF OR PURSUANT TO ANY
UNDERSTANDING WITH SUCH PURCHASER, EXECUTED ANY DISPOSITION, INCLUDING SHORT
SALES, IN THE SECURITIES OF THE COMPANY DURING THE PERIOD COMMENCING FROM THE
TIME THAT SUCH PURCHASER FIRST RECEIVED A TERM SHEET (WRITTEN OR ORAL) FROM THE
COMPANY OR ANY OTHER PERSON SETTING FORTH THE MATERIAL TERMS OF THE TRANSACTIONS
CONTEMPLATED HEREUNDER UNTIL THE DATE HEREOF. OTHER THAN TO OTHER PARTIES TO
THIS AGREEMENT, SUCH PURCHASER HAS MAINTAINED THE CONFIDENTIALITY OF ALL
DISCLOSURES MADE TO IT IN CONNECTION WITH THIS TRANSACTION (INCLUDING THE
EXISTENCE AND TERMS OF THIS TRANSACTION).


2.11             GENERAL SOLICITATION.  NO PURCHASER IS PURCHASING THE
SECURITIES AS A RESULT OF ANY ADVERTISEMENT, ARTICLE, NOTICE OR OTHER
COMMUNICATION REGARDING THE SECURITIES PUBLISHED IN ANY NEWSPAPER, MAGAZINE OR
SIMILAR MEDIA OR BROADCAST OVER TELEVISION OR RADIO OR PRESENTED AT ANY SEMINAR
OR ANY OTHER GENERAL SOLICITATION OR GENERAL ADVERTISEMENT.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to each Purchaser as of the date hereof and
as of the Closing that the following statements are true and correct, except as
set forth on the disclosure schedules indicated below and attached hereto (the
“Company Disclosure Schedules”) and accept as disclosed in the SEC Documents.

3.1               Organization and Qualification.  Each of the Company and its
subsidiaries as set forth in Schedule 3.1 is a corporation duly organized and
existing in good standing under the laws of the jurisdiction in which it is
incorporated, and has the requisite corporate power to own its properties and to
carry on its business as now being conducted. The Company and each of its
subsidiaries is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction where the failure so to qualify or be in
good standing could reasonably be expected to have a Material Adverse Effect.
“Material Adverse Effect” means any effect which, individually or in the
aggregate with all other effects, reasonably would be expected to be materially
adverse to the business, operations, properties, financial condition, operating
results or prospects of the Company and its subsidiaries, taken as a whole on a
consolidated basis or on the transactions contemplated hereby.

3.2               Authorization; Enforcement.  (a) The Company has the requisite
corporate power and authority to enter into and perform under the Transaction
Documents, and to issue, sell and perform its obligations with respect to the
Securities in accordance with the

5


--------------------------------------------------------------------------------




terms hereof and thereof and in accordance with the terms and conditions of the
Securities; (b)  the execution, delivery and, subject to receipt of the Capital
Increase (as such term is hereinafter defined), performance, of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Common Shares and the Warrants, and the reservation for issuance of the
Warrant Shares) have been duly authorized by all necessary corporate action and
no further consent or authorization of the Company, its board of directors, or
its stockholders or any other Person is required with respect to any of the
transactions contemplated hereby or thereby, except for the Capital Increase;
(c)  this Agreement, the Registration Rights Agreement, the Common Shares, and
the Warrants have been duly executed and delivered by the Company; and (d) this
Agreement, the Registration Rights Agreement, the Common Shares, and the
Warrants constitute legal, valid and binding obligations of the Company
enforceable against the Company in accordance with their respective terms,
except (i) to the extent that such validity or enforceability may be subject to
or affected by any bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights or remedies of creditors generally, or by other equitable
principles of general application, and (ii) as rights to indemnity and
contribution under the Registration Rights Agreement may be limited by federal
or state securities laws. “Person” means any individual, sole proprietorship,
partnership, limited liability company, joint venture, trust, unincorporated
association, corporation, entity or government (whether federal, state, county,
city or otherwise, including, without limitation, any instrumentality, division,
agency or department thereof).

3.3               Capitalization.  The capitalization of the Company as of
August 15, 2006 including the authorized capital stock, the number of shares
issued and outstanding, the number of shares reserved for issuance pursuant to
the Company’s stock option plans, the number of shares reserved for issuance
pursuant to securities (other than the Warrants) exercisable for, or convertible
into or exchangeable for, any shares of Common Stock and the number of shares to
be reserved for issuance upon exercise of the Warrants is set forth on
Schedule 3.3 hereof. All of such outstanding shares of capital stock have been,
or upon issuance will be, validly issued, fully paid and nonassessable.  No
shares of capital stock of the Company (including the Common Shares and the
Warrant Shares) are subject to preemptive rights or any other similar rights of
the stockholders of the Company or any liens or encumbrances.  Except as
disclosed in Schedule 3.3 hereof, as of the date of this Agreement, (i) there
are no outstanding options, warrants, scrip, rights to subscribe for, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into or exercisable or exchangeable for, any shares of capital stock
of the Company or any of its subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its subsidiaries, (ii) issuance of the Securities will not
trigger anti-dilution rights for any other outstanding or authorized securities
of the Company, and (iii) there are no agreements or arrangements under which
the Company or any of its subsidiaries is obligated to register the sale of any
of its or their securities under the Securities Act (except the Registration
Rights Agreement).  The Company has made available to Purchaser true and correct
copies of the Company’s Articles of Incorporation, as amended and in effect on
the date hereof (“Articles of Incorporation”), and the Company’s By-laws, as
amended and in effect on the date hereof (the “By-laws”).  The Company has set
forth on Schedule 3.3 hereof all instruments and agreements (other than the
Articles of Incorporation and By-laws) governing securities convertible into or

6


--------------------------------------------------------------------------------




exercisable or exchangeable for Common Stock of the Company (and the Company
shall provide to Purchaser copies thereof upon the request of Purchaser).

3.4               No Conflicts.  Except as set forth in Schedule 3.4, the
execution, delivery and performance of the Transaction Documents by the Company,
and the consummation by the Company of transactions contemplated hereby and
thereby (including, without limitation, the issuance and reservation for
issuance, as applicable, of the Securities) do not and will not (a) result in a
violation of the Articles of Incorporation or By-laws or (b) conflict with, or
constitute a default (or an event which, with notice or lapse of time or both,
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its subsidiaries is a party, or result
in a violation of any law, rule, regulation, order, judgment or decree
(including U.S. federal and state securities laws) applicable to the Company or
any of its subsidiaries, or by which any property or asset of the Company or any
of its subsidiaries, is bound or affected (except for such possible conflicts,
defaults, terminations, amendments, accelerations, cancellations and violations
as would not, individually or in the aggregate, have a Material Adverse
Effect).  Neither the Company nor any of its subsidiaries is in violation of its
Articles of Incorporation or other organizational documents. Neither the Company
nor any of its subsidiaries, is in default (and no event has occurred which has
not been waived which, with notice or lapse of time or both, could reasonably be
expected to put the Company or any of its subsidiaries in default) under, nor
has there occurred any event giving others (with notice or lapse of time or
both) any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
subsidiaries is a party, except for possible violations, defaults or rights as
would not, individually or in the aggregate, have a Material Adverse Effect. 
The businesses of the Company and its subsidiaries are not being conducted, and
shall not be conducted so long as a Purchaser owns any of the Securities, in
violation of any law, ordinance or regulation of any governmental entity, except
for possible violations the sanctions for which either individually or in the
aggregate would not have a Material Adverse Effect.  Except as (A) such as may
be required under the Securities Act in connection with the performance of the
Company’s obligations under the Registration Rights Agreement, (B) filing of a
Form D with the SEC, and (C) compliance with the state securities or Blue Sky
laws of applicable jurisdictions, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency or any regulatory or self-regulatory agency in
order for it to execute, deliver or perform any of its obligations under this
Agreement or the Registration Rights Agreement or to perform its obligations in
accordance with the terms hereof or thereof.

3.5               Consents.  Except as set forth in Schedule 3.5, the execution,
delivery and performance by the Company of the Transaction Documents and the
offer, issuance and sale of the Securities require no consent of, action by or
in respect of, or filing with, any Person, governmental body, agency, or
official other than (i) filings that have been made pursuant to applicable state
securities laws, (ii) post-sale filings pursuant to applicable state and federal
securities laws, and (iii) any consent, action or filing that either
individually or in the aggregate would not have a Material Adverse Effect. 
Subject to the accuracy of the representations and warranties of each Purchaser
set forth in ARTICLE II hereof, the Company has taken all action necessary to
exempt (i) the issuance and sale of the Common Shares, (ii) the issuance of the
Common Shares, (iii) the issuance of the Warrants, and (iv) the issuance of the
Warrant Shares,

7


--------------------------------------------------------------------------------




from the provisions of any stockholder rights plan or other “poison pill”
arrangement, any anti-takeover, business combination or control share law or
statute binding on the Company or to which the Company or any of its assets and
properties may be subject and any provision of the Company’s Articles of
Incorporation or By-laws that is or could reasonably be expected to become
applicable to the Purchasers as a result of the transactions contemplated
hereby, including without limitation, the issuance of the Securities and the
ownership, disposition or voting of the Securities by the Purchasers or the
exercise of any right granted to the Purchaser pursuant to this Agreement or the
other Transaction Documents.

3.6               SEC Documents; Financial Statements.  Since November 14, 2005,
the Company has timely filed the SEC Documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Securities Exchange Act of
1934, as amended (the “Exchange Act”).  The Company has made available to each
Purchaser true and complete copies of the SEC Documents.  As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the Exchange Act and the rules and regulations of the SEC promulgated
thereunder applicable to the SEC Documents, and none of the SEC Documents, at
the time they were filed with the SEC, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  None of the
statements made in any such SEC Documents which is required to be updated or
amended under applicable law has not been so updated or amended.  The
consolidated financial statements of the Company included in the SEC Documents
have been prepared in accordance with U.S. generally accepted accounting
principles, consistently applied, and the rules and regulations of the SEC
during the periods involved (except (i) as may be otherwise indicated in such
consolidated financial statements or the notes thereto, or (ii) in the case of
unaudited interim statements, to the extent they do not include footnotes or are
condensed or summary statements) and present accurately and completely the
consolidated financial position of the Company and its consolidated subsidiaries
as of the dates thereof and the consolidated results of their operations and
cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments).  Except as set forth in a
manner clearly evident to a sophisticated institutional investor in the
consolidated financial statements or the notes thereto of the Company included
in the SEC Documents, the Company has no liabilities, contingent or otherwise,
other than (i) liabilities incurred in the ordinary course of business
consistent with past practice subsequent to the date of such financial
statements and (ii) obligations under contracts and commitments incurred in the
ordinary course of business consistent with past practice and not required under
generally accepted accounting principles to be reflected in such financial
statements.  To the extent required by the rules of the SEC applicable thereto,
the SEC Documents contain a complete and accurate list of all material
undischarged written or oral contracts, agreements, leases or other instruments
to which the Company or any subsidiary is a party or by which the Company or any
subsidiary is bound or to which any of the properties or assets of the Company
or any subsidiary is subject (each a “Contract”).  None of the Company, its
subsidiaries or, to the Company’s Knowledge, any of the other parties thereto,
is in breach or violation of any Contract, which breach or violation would have
a Material Adverse Effect.  No event, occurrence or condition exists which, with
the lapse of time, the giving of notice, or both, could become a default by the
Company or its subsidiaries thereunder which could reasonably be expected to
have a Material Adverse Effect.  For purposes of this Agreement, “Company’s
Knowledge”

8


--------------------------------------------------------------------------------




means the actual knowledge of the executive officers (as defined in Rule 405
under the Securities Act) of the Company, after due inquiry.

3.7               Absence of Certain Changes.  Since December 31, 2005, there
has been no material adverse change and no material adverse development in the
business, properties, operations, financial condition, results of operations or
prospects of the Company, or clearly evident to a sophisticated institutional
investor from the SEC Documents, including, without limitation:

(i)            any change in the consolidated assets, liabilities, financial
condition or operating results of the Company from that reflected in the
financial statements included in the Company’s Annual Report on Form 10-KSB for
the fiscal year ended December 31, 2005, except for changes in the ordinary
course of business which have not and could not reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate;

(ii)           any declaration or payment of any dividend, or any authorization
or payment of any distribution, on any of the capital stock of the Company, or
any redemption or repurchase of any securities of the Company;

(iii)          any material damage, destruction or loss, whether or not covered
by insurance to any assets or properties of the Company or its subsidiaries;

(iv)          any waiver, not in the ordinary course of business, by the Company
or any subsidiary of a material right or of a material debt owed to it;

(v)           any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by the Company or a subsidiary, except in the ordinary
course of business and which is not material to the assets, properties,
financial condition, operating results or business of the Company and its
subsidiaries taken as a whole (as such business is presently conducted and as it
is proposed to be conducted);

(vi)          any change or amendment to the Company’s Articles of Incorporation
or By-laws, or material change to any material contract or arrangement by which
the Company or any subsidiary is bound or to which any of their respective
assets or properties is subject;

(vii)         any material labor difficulties or labor union organizing
activities with respect to employees of the Company or any subsidiary;

(viii)        any material transaction entered into by the Company or a
subsidiary other than in the ordinary course of business;

(ix)           the loss of the services of any key employee, or material change
in the composition or duties of the senior management of the Company or any
subsidiary;

(x)            the loss or threatened loss of any customer which has had or
could reasonably be expected to have a Material Adverse Effect; or

9


--------------------------------------------------------------------------------




(xi)           any other event or condition of any character that has had or
could reasonably be expected to have a Material Adverse Effect.

3.8               Absence of Litigation.  Except as disclosed in Schedule 3.8
hereof and as disclosed in the Company’s SEC Documents filed by it with the SEC,
there is no action, suit, proceeding, inquiry or investigation before or by any
court, public board, government agency, or self-regulatory organization or body
pending or, to the Company’s Knowledge or any of its subsidiaries, threatened
against or affecting the Company, any of its subsidiaries, or any of their
respective directors or officers in their capacities as such.  There are no
facts known to the Company which, if known by a potential claimant or
governmental authority, could reasonably be expected to give rise to a claim or
proceeding which, if asserted or conducted with results unfavorable to the
Company or any of its subsidiaries, could reasonably be expected to have a
Material Adverse Effect.

3.9               Tax Matters.  The Company and each subsidiary has timely
prepared and filed all tax returns required to have been filed by the Company or
such subsidiary with all appropriate governmental agencies and timely paid all
taxes shown thereon or otherwise owed by it.  The charges, accruals and reserves
on the books of the Company in respect of taxes for all fiscal periods are
adequate in all material respects, and there are no material unpaid assessments
against the Company or any subsidiary nor, to the Company’s Knowledge, any basis
for the assessment of any additional taxes, penalties or interest for any fiscal
period or audits by any federal, state or local taxing authority except for any
assessment which is not material to the Company and its subsidiaries, taken as a
whole.  All taxes and other assessments and levies that the Company or any
subsidiary is required to withhold or to collect for payment have been duly
withheld and collected and paid to the proper governmental entity or third party
when due.  There are no tax liens or claims pending or, to the Company’s
Knowledge, threatened against the Company or any subsidiary or any of their
respective assets or property.  There are no outstanding tax sharing agreements
or other such arrangements between the Company and any subsidiary or other
corporation or entity.

3.10             Transactions with Affiliates.  Except as disclosed in the SEC
Documents, none of the officers or directors of the Company and, to the
Company’s Knowledge, none of the employees of the Company is presently a party
to any transaction with the Company or any subsidiary (other than as holders of
stock options and/or warrants, and for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Company’s Knowledge, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

3.11             Internal Controls.  The Company and the subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable

10


--------------------------------------------------------------------------------




intervals and appropriate action is taken with respect to any difference.  The
Company maintains and will continue to maintain a standard system of accounting
established and administered in accordance with GAAP and the applicable
requirements of the Exchange Act. The Company’s officers certified to the
Company’s internal controls as of the filing of the Company’s Form 10-QSB for
the quarter ended June 30, 2006 and since that date, that there have been no
significant changes in the Company’s internal controls (as such term is defined
in Section 307(b) of Regulation S-K) or, to the Company’s Knowledge, any other
facts that would significantly affect the Company’s internal controls.  The
Company is not required at this date to certify its internal controls under
Section 404 of the Sarbanes-Oxley Act of 2002 and has not taken any steps
necessary to evaluate its internal controls to determine whether it will be able
to take such a certification.

3.12             Disclosure.  No information relating to or concerning the
Company set forth in this Agreement contains an untrue statement of a material
fact.  No information relating to or concerning the Company set forth in any of
the SEC Documents contains a statement of material fact that was untrue as of
the date such SEC Document was filed with the SEC.  The Company has not omitted
to state a material fact necessary in order to make the statements made herein
or therein, in light of the circumstances under which they were made, not
misleading.  Except for the execution and performance of this Agreement, no
material fact (within the meaning of the federal securities laws of the United
States and of applicable state securities laws) exists with respect to the
Company which has not been publicly disclosed.

3.13             Acknowledgment Regarding Purchaser’s Purchase of the
Securities.  The Company acknowledges and agrees that Purchaser is not acting as
a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to this Agreement or the transactions contemplated hereby, that
this Agreement and the transaction contemplated hereby, and the relationship
between each Purchaser and the Company, are “arms-length,” and that any
statement made by Purchaser (except as set forth in ARTICLE II), or any of its
representatives or agents, in connection with this Agreement and the
transactions contemplated hereby is not advice or a recommendation, is merely
incidental to Purchaser’s purchase of the Securities and has not been relied
upon as such in any way by the Company, its officers or directors.  The Company
further represents to Purchaser that the Company’s decision to enter into this
Agreement and the transactions contemplated hereby has been based solely on an
independent evaluation by the Company and its representatives.

3.14             No General Solicitation.  Neither the Company nor any
distributor participating on the Company’s behalf in the transactions
contemplated hereby (if any) nor any person acting for the Company, or any such
distributor, has conducted any “general solicitation,” as described in
Rule 502(c) under Regulation D, with respect to any of the Securities being
offered hereby.

3.15             No Integrated Offering.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would prevent the parties hereto from
consummating the transactions contemplated hereby pursuant to an exemption from
the registration under the Securities Act pursuant to the provisions of
Regulation D.  The transactions contemplated hereby are exempt from the
registration

11


--------------------------------------------------------------------------------




requirements of the Securities Act, assuming the accuracy of the representations
and warranties herein contained of each Purchaser.

3.16             No Brokers.  Except as set forth in Schedule 3.16, the Company
has taken no action which would give rise to any claim by any person for
brokerage commissions, finder’s fees or similar payments by Purchaser relating
to this Agreement or the transactions contemplated hereby.

3.17             Intellectual Property.

(i)            To the Company’s Knowledge, all Intellectual Property of the
Company and its subsidiaries is currently in compliance with all legal
requirements (including timely filings, proofs and payments of fees) and is
valid and enforceable, except where the failure to be in compliance or to be
valid and enforceable has not and could not reasonably be expected to have a
Material Adverse Effect on the Company and its subsidiaries taken as a whole. 
No Intellectual Property of the Company or its subsidiaries which is necessary
for the conduct of Company’s and each of its subsidiaries’ respective businesses
as currently conducted or as currently proposed to be conducted has been or is
now involved in any cancellation, dispute or litigation, and, to the Company’s
Knowledge, no such action is threatened.  No patent of the Company or its
subsidiaries has been or is now involved in any interference, reissue,
re-examination or opposition proceeding.  “Intellectual Property” means all of
the following: (a) patents, patent applications, patent disclosures and
inventions (whether or not patentable and whether or not reduced to practice);
(b) trademarks, service marks, trade dress, trade names, corporate names, logos,
slogans and Internet domain names, together with all goodwill associated with
each of the foregoing; (c) copyrights and copyrightable works; (d)
registrations, applications and renewals for any of the foregoing; and (e)
proprietary computer software (including but not limited to data, data bases and
documentation).

(ii)           All of the licenses and sublicenses and consent, royalty or other
agreements concerning Intellectual Property which are necessary for the conduct
of the Company’s and each of its subsidiaries’ respective businesses as
currently conducted or as currently proposed to be conducted to which the
Company or any subsidiary is a party or by which any of their assets are bound
(other than generally commercially available, non custom, off the shelf software
application programs having a retail acquisition price of less than $5,000 per
license) (collectively, “License Agreements”) are valid and binding obligations
of the Company or its subsidiaries that are parties thereto and, to the
Company’s Knowledge, the other parties thereto, enforceable in accordance with
their terms, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
there exists no event or condition which will result in a material violation or
breach of or constitute (with or without due notice or lapse of time or both) a
default by the Company or any of its subsidiaries under any such License
Agreement.

(iii)          The Company and its subsidiaries own or have the valid right to
use all of the Intellectual Property that is necessary for the conduct of the
Company’s and each of its subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted and for the ownership,
maintenance and operation of the Company’s and its

12


--------------------------------------------------------------------------------




subsidiaries’ properties and assets, free and clear of all liens, encumbrances,
adverse claims or obligations to license all such owned Intellectual Property,
other than licenses entered into in the ordinary course of the Company’s and its
subsidiaries’ businesses.  The Company and its subsidiaries have a valid and
enforceable right to use all third party Intellectual Property and confidential
information used or held for use in the respective businesses of the Company and
its subsidiaries.

(iv)          To the Company’s Knowledge, the conduct of the Company’s and its
subsidiaries’ businesses as currently conducted does not infringe or otherwise
impair or conflict with (collectively, “Infringe”) any Intellectual Property
rights of any third party or any confidentiality obligation owed to a third
party, and, to the Company’s Knowledge, the Intellectual Property and
confidential information of the Company and its subsidiaries which are necessary
for the conduct of Company’s and each of its subsidiaries’ respective businesses
as currently conducted or as currently proposed to be conducted are not being
Infringed by any third party.  There is no litigation or order pending or
outstanding or, to the Company’s Knowledge, threatened or imminent, that seeks
to limit or challenge or that concerns the ownership, use, validity or
enforceability of any Intellectual Property or confidential information of the
Company and its subsidiaries and the Company’s and its subsidiaries’ use of any
Intellectual Property or confidential information owned by a third party, and,
to the Company’s Knowledge, there is no valid basis for the same.

(v)           The consummation of the transactions contemplated hereby will not
result in the alteration, loss, impairment of or restriction on the Company’s or
any of its subsidiaries’ ownership or right to use any of the Intellectual
Property or confidential information which is necessary for the conduct of
Company’s and each of its subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted.

(vi)          The Company and its subsidiaries have taken reasonable steps to
protect the Company’s and its subsidiaries’ rights in their Intellectual
Property.  Each employee, consultant and contractor who has had access to
confidential information which is necessary for the conduct of Company’s and
each of its subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted has executed an agreement to maintain the
confidentiality of such confidential information and has executed appropriate
agreements that are substantially consistent with the Company’s standard forms
thereof.  Except under confidentiality obligations, there has been no material
disclosure of any of the Company’s or its subsidiaries’ confidential information
to any third party.

3.18             Environmental Matters.  Neither the Company nor any subsidiary
is in violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), owns or operates any real
property contaminated with any substance that is subject to any Environmental
Laws, is liable for any off-site disposal or contamination pursuant to any
Environmental Laws, or is subject to any claim relating to any Environmental
Laws; and there is no pending or, to the Company’s Knowledge, threatened
investigation that might lead to such a claim.

13


--------------------------------------------------------------------------------


3.19             Certificates, Authorities and Permits.  The Company and each
subsidiary possess adequate certificates, authorities or permits issued by
appropriate governmental agencies or bodies necessary to conduct the business
now operated by it, and neither the Company nor any subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authority or permit that, if determined adversely to the Company or
such subsidiary, could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.

3.20             Key Employees.  No Key Employee, to the Company’s Knowledge,
is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each Key Employee does not
subject the Company or any of its subsidiaries to any liability with respect to
any of the foregoing matters.  No Key Employee has, to the Company’s Knowledge,
any intention to terminate his employment with, or services to, the Company or
any of its subsidiaries. “Key Employee” means Philip Lundquist, the Chairman of
the Company.

3.21             Labor Matters.

(i)            The Company is not a party to or bound by any collective
bargaining agreements or other agreements with labor organizations.  The Company
has not violated in any material respect any laws, regulations, orders or
contract terms, affecting the collective bargaining rights of employees, labor
organizations or any laws, regulations or orders affecting employment
discrimination, equal opportunity employment, or employees’ health, safety,
welfare, wages and hours.

(ii)           (A) There are no labor disputes existing, or to the Company’s
Knowledge, threatened, involving strikes, slow-downs, work stoppages, job
actions, disputes, lockouts or any other disruptions of or by the Company’s
employees, (B) there are no unfair labor practices or petitions for election
pending or, to the Company’s Knowledge, threatened before the National Labor
Relations Board or any other federal, state or local labor commission relating
to the Company’s employees, (C) no demand for recognition or certification
heretofore made by any labor organization or group of employees is pending with
respect to the Company and (D) to the Company’s Knowledge, the Company enjoys
good labor and employee relations with its employees and labor organizations.

(iii)          To the Company’s Knowledge, the Company is, and at all times has
been, in full compliance in all material respects with all applicable laws
respecting employment (including laws relating to classification of employees
and independent contractors) and employment practices, terms and conditions of
employment, wages and hours, and immigration and naturalization.  There are no
claims pending against the Company before the Equal Employment Opportunity
Commission or any other administrative body or in any court asserting any
violation of Title VII of the Civil Rights Act of 1964, the Age Discrimination
Act of 1967, 42 U.S.C. §§ 1981 or 1983 or any other federal, state or local law,
statute or ordinance barring discrimination in employment.

14


--------------------------------------------------------------------------------




(iv)          The Company is not a party to, or bound by, any employment or
other contract or agreement that contains any severance, termination pay or
change of control liability or obligation, including, without limitation, any
“excess parachute payment,” as defined in Section 2806(b) of the Internal
Revenue Code.

ARTICLE IV

COVENANTS AND AGREEMENTS

4.1               Reasonable Efforts.  The parties shall use their commercially
reasonable efforts to timely satisfy each of the conditions described in
ARTICLES VI and VII of this Agreement and to seek its Board of Directors’
approval of this Agreement.

4.2               Securities Laws; Disclosure; Press Release.  The Company
agrees to file a Form D with respect to the Securities with the SEC as required
under Regulation D. The Company shall, on or prior to the date of Closing, take
such action as is necessary to sell the Securities to each Purchaser under
applicable securities laws of the states of the United States.  The Company
agrees to file a Form 8-K disclosing this Agreement and the transactions
contemplated hereby with the SEC within four (4) business days following the
date of Closing.  The Company and each Purchaser shall consult with each other
in connection with the Form 8-K disclosing this Agreement and the transactions
contemplated hereby, and in issuing any other press releases with respect to the
transactions contemplated hereby, and no Purchaser shall issue any such press
release or otherwise make any such public statement without the prior consent of
the Company, which consent shall not unreasonably be withheld, except if such
disclosure is required by law, in which case the disclosing party shall promptly
provide the other party with prior notice of such public statement or
communication.

4.3               Reporting Status.  So long as any Purchaser beneficially owns
any of the Securities but no longer then forty eight (48) months after the
Closing Date, the Company shall use commercially reasonable efforts to timely
file all reports required to be filed with the SEC pursuant to the Exchange Act,
and the Company shall not voluntarily terminate its status as an issuer required
to file reports under the Exchange Act even if the Exchange Act or the rules and
regulations thereunder would permit such termination.

4.4               Reservation of Common Stock. The Company shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance, not less than (i) prior to the Capital Increase, none of the shares of
its authorized Common Stock for the issuance of shares of Common Stock upon
exercise of all of the Warrants and (ii) from and after receipt of the Capital
Increase, subject to Stockholder Approval, 7,333,333 of the shares of its
authorized Common Stock for the issuance of shares of Common Stock upon exercise
of all of the Warrants. After the Capital Increase the Company shall continue to
reserve and keep available at all times, free of preemptive rights, a sufficient
number of shares of Common Stock for the purpose of enabling the Company to
issue the Warrant Shares pursuant to any exercise of the Warrants.

4.5               Stockholder Approval.  The Company shall provide each
stockholder

15


--------------------------------------------------------------------------------




entitled to vote at a special or annual meeting of stockholders of the Company
(the “Stockholder Meeting”), which initially shall be promptly called and held
not later than December 31, 2006 (the “Stockholder Meeting Deadline”), a proxy
statement, substantially in the form which has been previously reviewed by the
Purchasers and a counsel of their choice at the expense of the Company,
soliciting each such stockholder’s affirmative vote at the Stockholder Meeting
for approval of resolutions (the “Resolutions”) providing for an increase in the
number of authorized shares of Common Stock to not less than 75,000,000 shares
of Common Stock (the “Capital Increase”) (such affirmative approval being
referred to herein as the “Stockholder Approval” and the date such approval is
obtained, the “Stockholder Approval Date”), and the Company shall use its
reasonable best efforts to solicit its stockholders’ approval of the Resolutions
and to cause the Board to recommend to the stockholders that they approve the
Resolutions.  The Company shall be obligated to seek to obtain the Stockholder
Approval by the Stockholder Meeting Deadline.  If, despite the Company’s
reasonable best efforts, the Stockholder Approval is not obtained on or prior to
the Stockholder Meeting Deadline, the Company shall cause an additional
Stockholder Meeting to be held every three (3) months thereafter until such
Stockholder Approval is obtained and the Company. If Stockholder Approval is not
for any reason obtained by the Stockholder Meeting Deadline, then the Company
shall make the payments to each Purchaser as provided in the next sentence as
liquidated damages and not as a penalty.  The amount to be paid by the Company
to each Purchaser shall be equal to 1% (the “Liquidated Damage Rate”) of the
product of (i) the per unit Purchase Price of the Units purchased by the
Purchaser under this Agreement and (ii) the number of Warrant Shares issuable
upon exercise of all of the Warrants then held by such Purchaser for each 30-day
period after the Stockholder Meeting Deadline during which Stockholder Approval
is not obtained, subject to an overall limit of up to 50 months of partial
liquidated damages. Such payments shall be made to each Purchaser no less
frequently than every 60 days.

4.6               Preemptive Right on Certain Issuances.

(a)               Grant of Rights.  For a period of two years after the Closing
Date, the Company hereby grants to each Purchaser the right to purchase, pro
rata, all (or any part) of any New Securities (as defined in Section 4.6(f)
below) that the Company may, from time to time during such period, propose to
sell or issue.  The Purchaser’s pro rata share of the New Securities (its “Pro
Rata Amount”) for purposes of this Section 4.6, is equal to the ratio of (i) the
sum of the number of shares of Common Stock then held by the Purchasers plus the
number of shares issuable to the Investor assuming all of the all of the
Warrants held by the Purchaser are exercised in accordance with their respective
terms (the “Purchaser Shares”) to (ii) the sum of (A) the total number of shares
of the Common Stock issued and outstanding as of the date of such determination,
plus (B) the total number of Purchaser Shares.

(b)               Notice.  The Company shall not issue, sell or exchange, agree
to issue, sell or exchange, or reserve or set aside for issuance, sale or
exchange any New Securities unless the Company shall deliver to each Purchaser a
written notice of any proposed or intended issuance, sale or exchange of New
Securities (the “Preemptive Offer”), which Preemptive Offer shall (i) identify
and describe the New Securities, (ii) describe the price and other terms upon
which they are to be issued, sold or exchanged, and the number or amount of the
New Securities to be issued, sold or exchanged, (iii) identify the persons or
entities, if known, to which or with which the New Securities are to be offered,
issued, sold or exchanged and (iv) offer to issue and

16


--------------------------------------------------------------------------------




sell to or exchange with such Purchaser such Purchaser’s Pro Rata Amount.  The
Purchaser shall have the right, for a period of 15 days following delivery of
the Preemptive Offer, to purchase or acquire, at a price and upon the other
terms specified in the Preemptive Offer, the number or amount of New Securities
described above.  The Preemptive Offer by its terms shall remain open and
irrevocable for such 15-day period.

(c)               Acceptance of Preemptive Offer.  To accept a Preemptive Offer,
in whole or in part, a Purchaser must deliver a written notice to the Company
prior to the end of the 15-day Preemptive Offer period, setting forth the
portion of the Purchaser’s Pro Rata Amount that such Purchaser elects to
purchase (the “Notice of Acceptance”).

(d)               Company Sales of Refused Securities.  The Company shall have
180 days from the expiration of the period set forth in Section 4.6(c) above to
issue, sell or exchange all or any part of such New Securities as to which a
Notice of Acceptance has not been given by the Purchaser (the “Refused
Securities”), but only upon terms and conditions that are not materially more
favorable to the purchaser of such New Securities as described in the Preemptive
Offer.  Notwithstanding anything contained in this Section 4.6 to the contrary,
the Preemptive Offer need not be given prior to the purchase by the party
intending to purchase the New Securities described in the Preemptive Offer;
provided that (i) such Preemptive Offer is sent within five (5) days after the
sale to such party is consummated and remains open for a fifteen (15) day period
from the receipt thereof, (ii) the Company has set aside a number of shares
sufficient to satisfy the obligations of the Company pursuant to this Section
4.6, and (iii) such New Securities purchased by the party intending to purchase
the New Securities described in the Preemptive Offer are not considered for
purposes of determining each Purchaser’s Pro Rata Amount pursuant to Section
4.6(a) hereof.

(e)               Completion of Purchase.  Upon the closing of the issuance,
sale or exchange of all or less than all the Refused Securities, the Purchaser
shall acquire from the Company, and the Company shall issue to the Purchaser,
the number or amount of New Securities specified in the Notices of Acceptance
upon the terms and conditions specified in the Preemptive Offer.  The purchase
by the Purchaser of any New Securities is subject in all cases to the
preparation, execution and delivery by the Company and the Purchaser or like
investors of a purchase agreement relating to such New Securities reasonably
satisfactory in form and substance to the Purchaser and the Company.

(f)                “New Securities” Defined.  “New Securities” means (a) any
shares of Common Stock, preferred stock or other equity securities of the
Company, whether now authorized or not issued after the date hereof; and (b) any
options, warrants, convertible notes, or similar rights issued after the date
hereof that are or may become convertible into or exercisable or exchangeable
for, or that carry rights to subscribe for, any equity securities of the Company
(each, a “Derivative Security”); provided, however, that the term “New
Securities” does not include (i) securities issued pursuant to the acquisition
of another entity by the Company by merger, consolidation, amalgamation,
exchange of shares, the purchase of all or substantially all of the assets, or
otherwise; (ii) options issued to any directors or employees of, or consultants
to, the Company or its subsidiaries pursuant to any incentive stock plan or
other form of incentive compensation approved by the Company’s Board of
Directors (whether now authorized or not) and all shares of Common Stock issued
upon the exercise thereof; (iii) shares of Common Stock

17


--------------------------------------------------------------------------------




issued upon the exercise of or conversion of any Derivative Security that is
outstanding on the date hereof; (iv) shares of Common Stock or other securities
issued upon the exercise or conversion of any Derivative Security as to which
the Preemptive Offer has already been made or is otherwise exempt from this
Section; (v) shares of Common Stock or other capital stock issued to the
Company’s stockholders upon any stock split, stock dividend, combination or
other similar event with respect to the Company’s Common Stock or other capital
stock; and (vi) securities of any type issued (a) to any broker, finder or agent
acting on behalf of the Company in satisfaction of commission payments (whether
now due and owing or not) or (b) for services rendered to the Company at any
time (including, without limitation, in connection with financing activities)
and, to the extent that any such securities constitute Derivative Securities,
the shares of Common Stock that are issued upon the exercise or conversion
thereof.

4.7               Corporate Existence.  So long as any Purchaser beneficially
owns any Securities, the Company shall maintain its corporate existence, except
in the event of a merger, consolidation or sale of all or substantially all of
the Company’s assets, as long as the surviving or successor entity in such
transaction assumes the Company’s obligations hereunder and under the agreements
and instruments entered into in connection herewith.


4.8               HEDGING TRANSACTIONS.  NO PURCHASER HAS AN EXISTING SHORT
POSITION WITH RESPECT TO THE COMPANY’S COMMON STOCK.  EACH PURCHASER AGREES NOT
TO, DIRECTLY OR INDIRECTLY, ENTER INTO ANY SHORT SALES WITH RESPECT TO THE
COMMON STOCK PRIOR TO THE DATE ON WHICH SUCH PURCHASER IS ENTITLED TO SELL OR
TRANSFER THE NUMBER OF SHARES OF COMMON STOCK AS TO WHICH SUCH PURCHASER
PROPOSES TO ESTABLISH A NET SHORT POSITION OR AT ANY TIME PRIOR TO THE
REGISTRATION STATEMENT REGISTERING THE REGISTRABLE SHARES BEING DECLARED
EFFECTIVE BY THE SECURITIES AND EXCHANGE COMMISSION (THE “EFFECTIVE DATE”). THIS
SECTION 4.8 SHALL NOT PROHIBIT SUCH PURCHASER FROM AT ANY TIME SUBSEQUENT TO THE
EFFECTIVE DATE TO ENTER INTO OPTIONS CONTRACTS WITH RESPECT TO THE COMMON STOCK,
INCLUDING PUTS AND CALLS INCLUDING DELIVERING COMMON STOCK IN SATISFACTION OF
ANY EXERCISED OPTIONS.

4.9               Use of Proceeds.  The Company will use the proceeds of the
sale for working capital needs consistent with financial budgets approved from
time to time by the Company’s Board of Directors.

4.10             Anti-Dilution Adjustment.  (a) In the event that prior to the
first anniversary of the Effective Date Deadline, as defined in the Registration
Rights Agreement, dated August 21, 2006, the Company issues or is deemed to have
issued additional Common Shares at a purchase price of less than $0.30 per share
(the “Diluting Event”), the Company will within ten (10) days after such
issuance or deemed issuance issue to the Purchaser, without any further
consideration of any kind being required to be paid by any person to the
Company, such a number of additional Common Shares that will be necessary to
maintain the Purchaser’s ownership percentage of the outstanding Common Shares
at the same level (calculated to one-hundredth of one percent) as immediately
prior to the Diluting Event. For purposes of the preceding sentence, Common
Shares shall be deemed to have been issued immediately upon the issuance by the
Company or any affiliate of the Company of securities exercisable or
exchangeable for, or convertible into, Common Shares (“Convertible Securities”)
and the purchase price for such Common Shares shall be the sum of the
consideration per share paid by the acquirer for such Convertible Securities
plus the additional consideration per share, if any,

18


--------------------------------------------------------------------------------




payable by the holder of such Convertible Securities to acquire the Common
Shares upon exercise, exchange or conversion of such Convertible Securities.

(b) There shall be no adjustment for issuance of any of the following: (i) up to
2,500,000 shares issued under any Company’s Employee Stock Option Plan; (ii)
shares issued for consideration other than cash pursuant to a merger,
consolidation, acquisition, or similar business combination approved by the
Board; (iii) shares issued pursuant to any equipment loan or leasing
arrangement, real property leasing arrangement or debt financing from a bank or
similar financial institution approved by the Board; (iv) the exercise of any
Warrant outstanding on the date hereof; (v) up to 600,000 shares issued to
consultants of the Company pursuant to any stock or option plan duly adopted by
a majority of the non-employee members of the Board of Directors of the Company
or a majority of the members of a committee of non-employee directors
established for such purpose; and (vi) shares issued with the prior written
consent of the majority of the Purchasers.

ARTICLE V

LEGEND REMOVAL, TRANSFER, CERTAIN SALES, ADDITIONAL SHARES

5.1               Removal of Legend.  The Legend shall be removed and the
Company shall issue a certificate without such Legend to the holder of any
Security upon which it is stamped, and a certificate for a security shall be
originally issued without the Legend, if, (a) the sale of such Security is
registered under the Securities Act, (b) such holder provides the Company with
an opinion of counsel, in form, substance and scope customary for opinions of
counsel in comparable transactions and reasonably satisfactory to the Company
and its counsel (the reasonable cost of which shall be borne by the Company if,
after one (1) year, neither an effective registration statement under the
Securities Act or Rule 144 is available in connection with such sale) to the
effect that a public sale or transfer of such Security may be made without
registration under the Securities Act pursuant to an exemption from such
registration requirements or (c) such Security can be sold pursuant to Rule 144
and the holder provides the Company with reasonable assurances that the Security
can be so sold without restriction or (d) such Security can be sold pursuant to
Rule 144(k).  The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section.  Each Purchaser agrees to sell all
Securities, including those represented by a certificate(s) from which the
Legend has been removed, or which were originally issued without the Legend,
pursuant to an effective registration statement, in accordance with the manner
of distribution described in such registration statement and to deliver a
prospectus in connection with such sale, or in compliance with an exemption from
the registration requirements of the Securities Act.  In the event the Legend is
removed from any Security or any Security is issued without the Legend and the
Security is to be disposed of other than pursuant to the registration statement
or pursuant to Rule 144, then prior to, and as a condition to, such disposition
such Security shall be relegended as provided herein in connection with any
disposition if the subsequent transfer thereof would be restricted under the
Securities Act.  Also, in the event the Legend is removed from any Security or
any Security is issued without the Legend and thereafter the effectiveness of a
registration statement covering the resale of such Security is suspended or the
Company determines that a supplement or amendment

19


--------------------------------------------------------------------------------




thereto is required by applicable securities laws, then upon reasonable advance
notice to Purchaser holding such Security, the Company may require that the
Legend be placed on any such Security that cannot then be sold pursuant to an
effective registration statement or Rule 144 or with respect to which the
opinion referred to in clause (b) next above has not been rendered, which Legend
shall be removed when such Security may be sold pursuant to an effective
registration statement or Rule 144 or such holder provides the opinion with
respect thereto described in clause (b) next above.

5.2               Transfer Agent Instructions.  The Company agrees that
following the effective date of the registration statement or at such time as
such legend is no longer required under Section 5.1, it will, no later than ten
(10)  days following the delivery by a Purchaser to the Company or the Company’s
transfer agent of a certificate representing Warrant Shares issued with a
restrictive legend (such date, the “Legend Removal Date”), deliver or cause to
be delivered to such Purchaser a certificate representing such Securities that
is free from all restrictive and other legends, registered in the name of each
Purchaser or its nominee for the Warrant Shares in such amounts determined in
accordance with the terms of the Warrants.  The Company covenants that no
instruction other than such instructions referred to in this ARTICLE V, and stop
transfer instructions to give effect to Section 2.6 hereof in the case of the
Warrant Shares prior to registration of the Warrant Shares under the Securities
Act, will be given by the Company to its transfer agent and that the Securities
shall otherwise be freely transferable on the books and records of the Company. 
Nothing in this Section shall affect in any way each Purchaser’s obligations and
agreement set forth in Section 5.1 hereof to resell the Securities pursuant to
an effective registration statement and to deliver a prospectus in connection
with such sale or in compliance with an exemption from the registration
requirements of applicable securities laws.  If (a) a Purchaser provides the
Company with an opinion of counsel, which opinion of counsel shall be in form,
substance and scope customary for opinions of counsel in comparable transactions
and reasonably satisfactory to the Company and its counsel (the reasonable cost
of which shall be borne by the Company if, after one (1) year, neither an
effective registration statement under the Securities Act or Rule 144 is
available in connection with such sale), to the effect that the Securities to be
sold or transferred may be sold or transferred pursuant to an exemption from
registration or (b) a Purchaser transfers Securities to an affiliate which is an
accredited investor (within the meaning of Regulation D under the Securities
Act) and which delivers to the Company in written form the same representations,
warranties and covenants made by Purchaser hereunder or pursuant to Rule 144,
the Company shall permit the transfer, and, in the case of the Warrant Shares,
promptly instruct its transfer agent to issue one or more certificates in such
name and in such denomination as specified by such Purchaser.  The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to a Purchaser by vitiating the intent and purpose of the
transaction contemplated hereby.  Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this ARTICLE V will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this ARTICLE V, that a Purchaser shall be entitled,
in addition to all other available remedies to an injunction restraining any
breach and requiring immediate issuance and transfer, without the necessity of
showing economic loss and without any bond or other security being required.

20


--------------------------------------------------------------------------------




ARTICLE VI

CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL

6.1               Conditions to the Company’s Obligation to Sell.  The
obligation of the Company hereunder to issue and sell the Common Shares and
Warrants to a Purchaser at the Closing is subject to the satisfaction, as of the
date of the Closing and with respect to such Purchaser, of each of the following
conditions thereto, provided that these conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion:

(i)            Such Purchaser shall have executed and delivered the signature
page to this Agreement and the Registration Rights Agreement;

(ii)           Such Purchaser shall have wired its aggregate Purchase Price set
forth on Schedule 1 hereto to the Company;

(iii)          The representations and warranties of such Purchaser shall be
true and correct as of the date when made and as of the Closing with the same
force and effect as though such representations and warranties had been made on
and as of the date of Closing (except for representations and warranties that
speak as of a specific date), and such Purchaser shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the applicable Purchaser at or prior to the Closing;

(iv)          No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction or any self-regulatory
organization having authority over the matters contemplated hereby which
restricts or prohibits the consummation of any of the transactions contemplated
by this Agreement;

(v)           The Company shall have obtained all waivers, authorizations,
approvals and consents needed to consummate the transaction contemplated by this
Agreement which the Company agrees to diligently procure;

(vi)          Purchaser shall have delivered an officer’s certificate, in form
and substance reasonably acceptable to the Company, as to the accuracy of such
Purchaser’s representations and warranties pursuant to ARTICLE II; and

(vii)         Any right of first offer has been complied with or waived.

ARTICLE VII

CONDITIONS TO EACH PURCHASER’S OBLIGATION TO PURCHASE

7.1               The obligation of each Purchaser hereunder to purchase the
Common Shares and Warrants to be purchased by it on the date of the Closing is
subject to the satisfaction

21


--------------------------------------------------------------------------------




of each of the following conditions, provided that these conditions are for each
Purchaser’s sole benefit and may be waived by such Purchaser at any time in such
Purchaser’s sole discretion:

(i)            The Company shall have executed and delivered the signature page
to this Agreement and the Registration Rights Agreement;

(ii)           The Company shall have delivered to the Purchaser duly issued
certificates for the Common Shares and Warrants being so purchased by Purchaser;

(iii)          The representations and warranties of the Company shall be true
and correct in all material respects as of the date when made and as of the
Closing with the same force and effect as though such representations and
warranties had been made on and as of the date of Closing, and the Company shall
have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Company at or prior to the Closing;

(iv)          No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction or any self-regulatory
organization having authority over the matters contemplated hereby which
prohibits the consummation of any of the transactions contemplated by this
Agreement;

(v)           The Company shall have delivered an officer’s certificate, in form
and substance reasonably acceptable to the Purchaser, as to the accuracy of the
Company’s representations and warranties pursuant to ARTICLE III; and

(vi)          Any right of first offer has been complied with or waived.

ARTICLE VIII

GOVERNING LAW; MISCELLANEOUS

8.1               Governing Law: Jurisdiction.  This Agreement shall be governed
by and construed in accordance with the Nevada Revised Statutes (in respect of
matters of corporation law) and the laws of the State of New York (in respect of
all other matters) applicable to contracts made and to be performed in the State
of New York.  The parties hereto irrevocably consent to the jurisdiction of the
United States federal courts and state courts located in the County of New York
in the State of New York in any suit or proceeding based on or arising under
this Agreement or the transactions contemplated hereby and irrevocably agree
that all claims in respect of such suit or proceeding may be determined in such
courts.  The Company and each Purchaser irrevocably waives the defense of an
inconvenient forum to the maintenance of such suit or proceeding in such forum. 
The Company and each Purchaser further agrees that service of process upon the
Company or such Purchaser, as applicable, mailed by the first class mail in
accordance with Section 8.6 shall be deemed in every respect effective service
of process upon the Company or such Purchaser in any suit or proceeding arising
hereunder.  Nothing

22


--------------------------------------------------------------------------------




herein shall affect Purchaser’s right to serve process in any other manner
permitted by law.  The parties hereto agree that a final non-appealable judgment
in any such suit or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on such judgment or in any other lawful manner.  The
parties hereto irrevocably waive any right to a trial by jury under applicable
law.

8.2           Costs and Expenses.  At the Closing, the Company has agreed to
reimburse Great American Investors, Inc. (“Great American”), for the fees and
expenses of the Purchasers’ advisers, counsel, accountants and other experts, if
any, and all other expenses incurred by such Purchasers incident to the
negotiation, preparation, execution, delivery and performance of this Agreement,
which shall not exceed $15,000. The Company shall pay all transfer agent fees,
stamp taxes and other taxes and duties levied in connection with the delivery of
any Securities to the Purchasers.

8.3           Counterparts.  This Agreement may be executed in two or more
counterparts, including, without limitation, by facsimile transmission, all of
which counterparts shall be considered one and the same agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other party.  In the event any signature page is delivered by facsimile
transmission, the party using such means of delivery shall cause additional
original executed signature pages to be delivered to the other parties as soon
as practicable thereafter.

8.4           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

8.5           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement or
the validity or enforceability of this Agreement in any other jurisdiction.

8.6           Entire Agreement; Amendments.  This Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the maters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor any Purchaser makes any
representation, warranty, covenant or undertaking with respect to such matters. 
No provision of this Agreement may be waived other than by an instrument in
writing signed by the party to be charged with enforcement and no provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company and each Purchaser.

8.7           Notice.  Any notice herein required or permitted to be given shall
be in writing and may be personally served or delivered by nationally-recognized
overnight courier or by facsimile machine confirmed telecopy, and shall be
deemed delivered at the time and date of receipt (which shall include telephone
line facsimile transmission).  The addresses for such communications shall be:

if to the Company:

Vubotics, Inc.

 

5555 Glenridge Connector

 

23


--------------------------------------------------------------------------------




 

Atlanta, Georgia 30342

 

Attention:

 

Facsimile:

 

 

with a copy to:

Sichenzia Ross Friedman Ference LLP

 

1065 Avenue of the Americas, 21st Floor

 

New York, NY 10018

 

Attention: Darrin M. Ocasio, Esq.

 

Facsimile: (212) 930-9725

 

 

If to the Purchasers:

See Schedule 1

 

 

with a copy to:

Jay Weil, Esq.

 

27 Viewpoint Road

 

Wayne, New Jersey 07470

 

Attention:

 

Facsimile:                   

 

 

If to any other Purchaser, to such address set forth under such Purchaser’s name
on the signature page hereto executed by such Purchaser.  Each party shall
provide notice to the other parties of any change in address.

8.8             Successors and Assigns.  This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and assigns. 
Neither the Company nor any Purchaser shall assign this Agreement or any rights
or obligations hereunder without the prior written consent of the other. 
Notwithstanding the foregoing, each Purchaser may assign its rights and
obligations hereunder to any of its “affiliates,” as that term is defined under
the Securities Act, without the consent of the Company so long as such affiliate
is an accredited investor (within the meaning of Regulation D under the
Securities Act) and agrees in writing to be bound by this Agreement.  This
provision shall not limit each Purchaser’s right to transfer the Securities
pursuant to the terms of this Agreement or to assign such Purchaser’s rights
hereunder to any such transferee.  In that regard, if Purchaser sells all or
part of its Common Shares to someone that acquires the shares subject to
restrictions on transferability (other than restrictions, if any, arising out of
the transferee’s status as an affiliate of the Company), Purchaser shall be
permitted to assign its rights hereunder, in whole or in part, to such
transferee.

8.9             Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

8.10           Survival; Indemnification.  The representations and warranties of
the Company and the agreements and covenants shall survive the closing hereunder
notwithstanding any due diligence investigation conducted by or on behalf of
Purchaser.  The Company agrees to

24


--------------------------------------------------------------------------------




indemnify and hold harmless each Purchaser and each of each Purchaser’s
officers, directors, employees, partners, agents and affiliates from and against
any and all losses, claims, damages, liabilities and expenses (including without
limitation reasonable attorneys’ fees and disbursements and other expenses
incurred in connection with investigating, preparing or defending any action,
claim or proceeding, pending or threatened and the costs of enforcement thereof)
(collectively, “Losses”)  arising as a result of or related to any breach or
alleged breach by the Company of any of its representations or covenants set
forth herein, including advancement of expenses as they are incurred.  The
representations and warranties of the Purchasers shall survive the Closing
hereunder and each Purchaser shall indemnify and hold harmless the Company and
each of its officers, directors, employees, partners, agents and affiliates from
and against any and all Losses arising as a result of the breach of such
Purchaser’s representations and warranties.

8.11           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

8.12           Remedies.  No provision of this Agreement providing for any
remedy to a Purchaser shall limit any remedy which would otherwise be available
to such Purchaser at law or in equity.  Nothing in this Agreement shall limit
any rights a Purchaser may have with any applicable federal or state securities
laws with respect to the investment contemplated hereby.  The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to a Purchaser.  Accordingly, the Company acknowledges that the
remedy at law for a material breach of its obligations under this Agreement will
be inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Agreement, that a Purchaser shall be entitled,
in addition to all other available remedies, to an injunction restraining any
breach and requiring immediate compliance, without the necessity of showing
economic loss and without any bond or other security being required.

8.13           Final Agreement.  This Agreement, when executed by the parties
hereto, shall constitute the final agreement between the parties and upon such
execution Purchasers and the Company accept the terms hereof and have no cause
of action against each other for prior negotiations preceding the execution of
this Agreement.

8.14           Attorney-in-Fact.  The undersigned Purchasers hereby appoint
Vubotics, Inc. as their Attorney-in-Fact to execute the Registration Rights
Agreement, which is Exhibit B to this Agreement.

25


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned Purchasers and the Company have caused this
Agreement to be duly executed as of the date first above written.

COMPANY:

VUBOTICS, INC.

By:

 

 

 

 

 

Name:

 

 

Title:   President and Chief Executive Officer

 

PURCHASERS:

 

$              

Signature

 

 

 

 

 

 

 

Number of Units:

 

 

 

 

 

 

 

 

 

Name Typed or Printed

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

 

 

$                

Signature

 

 

 

 

Number of Units:            

 

 

 

Name Typed or Printed

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

26


--------------------------------------------------------------------------------




LIST OF EXHIBITS

EXHIBIT A

 

-

 

FORM OF WARRANT

 

 

 

 

 

EXHIBIT B

 

-

 

REGISTRATION RIGHTS AGREEMENT

 

 

 

 

 

EXHIBIT C

 

-

 

ESCROW AGREEMENT

 

 

 

 

 

EXHIBIT D

 

-

 

ACCREDITED INVESTOR QUESTIONNAIRE

 

27


--------------------------------------------------------------------------------


Exhibit A
To
Common Stock and Warrant Purchase Agreement



FORM OF WARRANT


--------------------------------------------------------------------------------




Exhibit B
To
Common Stock and Warrant Purchase Agreement

REGISTRATION RIGHTS AGREEMENT


--------------------------------------------------------------------------------




Exhibit C
To
Common Stock and Warrant Purchase Agreement

ESCROW AGREEMENT


--------------------------------------------------------------------------------




Exhibit D
To
Common Stock and Warrant Purchase Agreement

ACCREDITED INVESTOR QUESTIONNAIRE


--------------------------------------------------------------------------------




List of Schedules
to
Common Stock and Warrant Purchase Agreement

Schedule 1

-

List of Investors

 

 

 

Schedule 3.1

-

Organization and Qualification

 

 

 

Schedule 3.3

-

Capitalization

 

 

 

Schedule 3.4

-

No Conflicts

 

 

 

Schedule 3.5

-

Consents

 

 

 

Schedule 3.8

-

Absence of Litigation

 

 

 

Schedule 3.9

-

Tax Matters

 

 

 

Schedule 3.16

-

No Brokers

 


--------------------------------------------------------------------------------